DETAILED ACTION
This action is in response to applicant’s amendment received on December 16th, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Whipple (U.S. Patent 4,522,206) in view of Hahnen (U.S. Patent 5,389,104).
Whipple discloses a device (for example see Figures 1-8) comprising a rigid/flexible stationary arm (10), a rigid/flexible movable arm (8) slidably coupled to the stationary arm, a handle (20 and 22) operatively coupled to the arms, and a tip assembly coupled to the distal ends of the arms (the examiner is interpreting the arms as being either flexible or rigid since they are made from materials that are both rigid and flexible depending on the amount of force applied to the arms). The stationary arm includes a proximal end and a distal end. The moveable arm includes a proximal end and a distal end. The tip assembly includes a first tip (4), an actuating shaft (24), a second tip (2) that is rotatably coupled to the first tip around a first fixed axis (X) by a first pin (40 and/or 42) and that is rotatably coupled to the distal end of the actuating shaft around a second fixed axis (Z) by a second pin (38), wherein the second tip is . 


5 is rejected under 35 U.S.C. 103 as being unpatentable over Whipple (U.S. Patent 4,522,206) in view of Hahnen (U.S. Patent 5,389,104) further in view of Gilman (U.S. Patent 6,599,309).
The device of Whipple as modified by Hahnen discloses the invention as claimed except for the first tip having a non-cutting surface. Gilman teaches a device comprising a tip assembly including a first tip having a first tip surface (47 or 48) and a second tip (60) having a second tip cutting surface (61), wherein the first tip surface an be either a cutting surface (48) or a non-cutting surface (47; column 5 lines 11-14). It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to provide the device of Whipple as modified by Hahnen wherein the first tip includes a non-cutting surface in view of Gilman, since the applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a surface on a tip of a tip assembly. In re Dailey and Eilers, 149 USPQ 47 (1966).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Whipple (U.S. Patent 4,522,206) in view of Hahnen (U.S. Patent 5,389,104) further in view of Park (U.S. Publication 2006/0247668).
The device of Whipple as modified by Hahnen discloses the invention as claimed except for the first tip and the second tip comprise circular rings. Park teaches a device comprising a stationary arm (20), a first tip (24) coupled to the stationary arm, a movable arm (22), a second tip (26) coupled to the movable arm, and a handle coupled to the arms, wherein the first tip and the second tip comprise circular rings (see Figures .
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whipple (U.S. Patent 4,522,206) in view of Hahnen (U.S. Patent 5,389,104) and in view of Shutt (U.S. Patent 5,507,772).
Whipple discloses a device (for example see Figures 1-8) comprising a rigid/flexible stationary arm (10), a rigid/flexible movable arm (8) slidably coupled to the stationary arm, a handle (20 and 22) operatively coupled to the arms, and a tip assembly coupled to the distal ends of the arms (the examiner is interpreting the arms as being either flexible or rigid since they are made from materials that are both rigid and flexible depending on the amount of force applied to the arms). The stationary arm includes a proximal end and a distal end. The moveable arm includes a proximal end and a distal end. The tip assembly includes a first tip (4), an actuating shaft (24), a second tip (2) that is rotatably coupled to the first tip around a first fixed axis (X) by a first pin (40 and/or 42) and that is rotatably coupled to the distal end of the actuating shaft around a second fixed axis (Z) by a second pin (38), wherein the second tip is slidably movable with respect to the first tip between an open position and a nested position (for example see Figures 6-8). The first tip includes a curved first cutting 
Regarding the tip assembly being removably coupled to the distal ends of the arms, Hahnen teaches a device comprising a stationary arm (15), a movable arm (60), and a tip assembly including a first tip (402), and a second tip (404), wherein the tip assembly is removably coupled to the distal ends of the arms in order to allow the tip assembly to be replaced. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Whipple wherein the tip assembly is removably coupled to the distal ends of the arms in view of Hahnen in order to allow the tip assembly to be replaced.
Regarding the device further comprising a plurality of tip assemblies, Shutt teaches a device comprising a stationary arm (14), a movable arm (18), a handle assembly coupled to the arms, and a tip assembly including a first tip (64) removably coupled to the stationary arm and a second tip (36) removably coupled to the movable 
Regarding the plurality of assembly tips having identical cutting surfaces on all the second tips, the invention of Whipple as modified by Hahnen as further modified by Shutt discloses a device wherein the plurality of tip assemblies includes a plurality of second tips having identical cutting surfaces in order to replace damaged tip assemblies with spare tip assemblies, i.e. replacing a broken second tip with an identical spare second tip (see the abstract and column 4 line 66 to column 5 line 43). 
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-10, and 13-20 have been considered but are moot because the new grounds of rejection are based on references and/or combinations of references not discussed in the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775